DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 1-20 are rejected under 35 USC 112(b). Claims 1, 19, and 20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a result of determination of the positions” in line 14. It is not clear is this is referring to the step of “determine, for a plurality of times, one or more positions” in line 3, or if this is setting forth a new determination step. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 19 recites “a result of determination of the positions” in line 13. It is not clear is this is referring to the step of “determining, for a plurality of times, one or more positions” in line 2, or if this is setting forth a new determination step. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 20 recites “a result of determination of the positions” in line 14. It is not clear is this is referring to the step of “determining, for a plurality of times, one or more positions” in line 3, or if this is setting forth a new determination step. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (JP  4274854 B2) (note for the purposes of examination the attached machine translation will be referred to) and Davidson et al. (U.S PGPub 2015/0099926 A1) and Fujita et al. (U.S PGPub 2015/0216391 A1).
Regarding Claim 1, Hirakawa teaches an insertion system comprising: 
a processor comprising hardware [0019], wherein the processor is configured to: 
determine, for each of a plurality of times [0011] (temporal variation), one or more positions of an insertion section [0032] configured to be inserted into an insertion subject [0083]; 
determine, for the each of the plurality of times [0057] (the system is constantly receiving data S8, analyzing the data S9, determining warning state S10, and going back to S8), a state of the insertion section (extension state) based on the one or more determined positions of the insertion section [0058]+[0060]; 
determine, for the each of the plurality of times  [0057], whether an attention state (warning state) of the insertion section that restricts insertion of the insertion section into the insertion subject has occurred [0058], based on the determined state of the insertion section [0060]; and 
control a monitor to display attention state information [0067].
While Hirakawa teaches displaying a warning, Hirakawa fails to explicitly teach determining the state of the insertion section relative to the insertion subject, that the attention state information indicates the one or more positions of the insertion section when the attention state occurs, based on the attention state and a result of determination of the positions of the insertion section.
Davidson teaches a system for determining relative attention states of an insertion section relative to an insertion subject (Abstract). This system determines the insertion state of the insertion section relative to the insertion subject, and displays the insertion section relative to the insertion subject [0109]. The system also determines attention states position of the insertion section, and displays the attention states of the insertion section (Fig. 7, 702) [0088]. This system displays a history of attention states based on the determined attention state (pressure) (Fig. 8, 805) and the determined position of the insertion section (location in the intestine) [0090].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hirakawa to determine the information relative to the insertion subject, and display the attention state positions of the insertion sections, as taught by Davidson, as this allows the physician to immediately correct the attention states, thereby increasing the safety of the procedure, as recognized by Davidson [0089].
The combination fails to explicitly teach a monitor to display information indication tracks of the one or more positions.
Fujita teaches an insertion tracking system (Abstract). This system contains a display which displays tracks (Fig. 7A-7C, 66A) [0087] of the previous positions of the insertion section (position locus) [0089].
It would have been obvious to one of ordinary skill in the art before to modify the system of the combination to display tracks of the one or more positions, as taught by Fujita, because this increases the accuracy of imaging the target and insuring an imaging region has not been overlooked, as recognized by Fuijita [0014].

Regarding Claim 19, Hirakawa teaches a method comprising:
determining, for each of a plurality of times  [0011] (temporal variation), one or more positions of an insertion section [0032] configured to be inserted into an insertion subject  [0083]; 
determining, for the each of the plurality of times [0057] (the system is constantly receiving data S8, analyzing the data S9, determining warning state S10, and going back to S8), a state of the insertion section (extension state) based on the one or more determining positions of the insertion section [0058]+[0060]; 
determining, for the each of the plurality of times [0057], whether an attention state (warning state) of the insertion section that restricts insertion of the insertion section into the insertion subject has occurred [0058], based on the state of the insertion section [0060]; and 
controlling a monitor to display attention state information [0067].
While Hirakawa teaches displaying a warning, Hirakawa fails to explicitly teach determining the state of the insertion section relative to the insertion subject, that the attention state information indicates the one or more positions of the insertion section when the attention state occurs, based on the attention state and a result of determination of the positions of the insertion section.
Davidson teaches a system for determining relative attention states of an insertion section relative to an insertion subject (Abstract). This system determines the insertion state of the insertion section relative to the insertion subject, and displays the insertion section relative to the insertion subject [0109]. The system also determines attention states position of the insertion section, and displays the attention states of the insertion section (Fig. 7, 702) [0088]. This system displays a history of attention states based on the determined attention state (pressure) (Fig. 8, 805) and the determined position of the insertion section (location in the intestine) [0090].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hirakawa to determine the information relative to the insertion subject, and display the attention state positions of the insertion sections, as taught by Davidson, as this allows the physician to immediately correct the attention states, thereby increasing the safety of the procedure, as recognized by Davidson [0089].
The combination fails to explicitly teach a monitor to display information indication tracks of the one or more positions.
Fujita teaches an insertion tracking system (Abstract). This system contains a display which displays tracks (Fig. 7A-7C, 66A) [0087] of the previous positions of the insertion section (position locus) [0089].
It would have been obvious to one of ordinary skill in the art before to modify the system of the combination to display tracks of the one or more positions, as taught by Fujita, because this increases the accuracy of imaging the target and insuring an imaging region has not been overlooked, as recognized by Fuijita [0014].
Regarding Claim 20, Hirakawa teaches a non-transitory computer-readable storage medium configured to store instructions that cause a computer [0019] to at least perform: 
determining, for each of a plurality of times  [0011] (temporal variation), one or more positions of an insertion section [0032] configured to be inserted into an insertion subject  [0083]; 
determining, for the each of the plurality of times [0057] (the system is constantly receiving data S8, analyzing the data S9, determining warning state S10, and going back to S8), a state of the insertion section (extension state) based on the one or more positions of the insertion section [0060] determined for the each of the plurality of times [0058]; 
determining, for the each of the plurality of times  [0057], whether an attention state (warning state) of the insertion section that restricts insertion of the insertion section into the insertion subject has occurred [0058], based on the state of the insertion section determined  [0060]; and 
controlling a monitor to display attention state information [0067].
While Hirakawa teaches displaying a warning, Hirakawa fails to explicitly teach determining the state of the insertion section relative to the insertion subject, that the attention state information indicates the one or more positions of the insertion section when the attention state occurs, based on the attention state and a result of determination of the positions of the insertion section.
Davidson teaches a system for determining relative attention states of an insertion section relative to an insertion subject (Abstract). This system determines the insertion state of the insertion section relative to the insertion subject, and displays the insertion section relative to the insertion subject [0109]. The system also determines attention states position of the insertion section, and displays the attention states of the insertion section (Fig. 7, 702) [0088]. This system displays a history of attention states based on the determined attention state (pressure) (Fig. 8, 805) and the determined position of the insertion section (location in the intestine) [0090].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hirakawa to determine the information relative to the insertion subject, and display the attention state positions of the insertion sections, as taught by Davidson, as this allows the physician to immediately correct the attention states, thereby increasing the safety of the procedure, as recognized by Davidson [0089].
The combination fails to explicitly teach a monitor to display information indication tracks of the one or more positions.
Fujita teaches an insertion tracking system (Abstract). This system contains a display which displays tracks (Fig. 7A-7C, 66A) [0087] of the previous positions of the insertion section (position locus) [0089].
It would have been obvious to one of ordinary skill in the art before to modify the system of the combination to display tracks of the one or more positions, as taught by Fujita, because this increases the accuracy of imaging the target and insuring an imaging region has not been overlooked, as recognized by Fuijita [0014].

Allowable Subject Matter
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 2-18 are allowable for substantially the same reasons as set forth on pages 6-7 of the non-final rejection mails 3/28/2022.


Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Fujita is now relied on to teach the tracks of the one or more positions. Therefore, claims 1, 19, and 20 remain rejected under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7636. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793